Citation Nr: 0922244	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957 and from December 1958 to September 1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.

In April 2009, the Veteran was afforded a Board hearing 
before the undersigned Board member.  The hearing transcript 
has been associated with the claims file.


FINDING OF FACT

The Veteran has been shown to currently have a bilateral 
sensorineural hearing loss disability that is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

A bilateral sensorineural hearing loss disability was 
incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1153 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

In this case, the Veteran contends that his current bilateral 
hearing loss has gradually worsened since service.  The 
Veteran reported that he served as a corpsman and was exposed 
to hazardous noise during weapons training and while serving 
aboard an aircraft carrier and a cruiser.  He stated that he 
did not wear ear protection during service.  The Veteran 
reported that he had no noise exposure prior to service and 
that he had very little noise exposure after discharge.  
Specifically, the Veteran reported that while working as a 
deputy sheriff after service, he wore ear protection during 
weapons training.  He also reported that had some minimal 
recreational noise exposure when hunting once or twice per 
year.  See April 2009 hearing transcript.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 
3.303(b), an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Turning to the merits of the Veteran's claim, the Board first 
notes that he Veteran was granted service connection for 
tinnitus in an August 2007 RO decision.

A review of the service treatment records shows no hearing 
loss upon entrance or discharge.  A 1966 treatment record 
shows that the Veteran complained of and was treated for 
hearing loss due to a plug in the left ear.  Physical 
examinations in 1967 an 1968 showed changes in the Veteran's 
hearing, but no hearing loss was indicated.  

In June 2007, a private audiological treatment record noted 
the Veteran's history of noise exposure in service.  
Specifically, the record showed exposure to noise from 45 
caliber pistols and aircraft engines.  The examiner diagnosed 
moderate high frequency sensorineural hearing loss 
bilaterally.  The examiner noted that the type and degree of 
hearing level in the Veteran's audiogram was consistent with 
noise induced hearing loss.  The Veteran's speech recognition 
scores were 92% bilaterally and his puretone averages were 30 
dB in the right ear and 48.75 dB in the left ear.  Based on 
the Veteran's history of noise exposure, the examiner opined, 
in essence, that is was quite likely that the Veteran's 
hearing loss began in service.  

In August 2007, the Veteran was afforded a VA audiological 
examination.  Puretone threshold, in decibels, were as 
follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
30
30
45
32.5
LEFT
30
35
40
55
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
examiner diagnosed mild to moderately severe sensorineural 
hearing loss and opined, in essence, that sine the audiogram 
was normal upon service discharge, the Veteran's bilateral 
hearing loss was not likely to be related to noise exposure 
in service.  The examiner also cited clinical expertise as 
supporting rationale.

In June 2008, the Veteran was afforded a second VA 
audiological examination.  The examination report showed no 
findings with regard to hearing loss; however, an opinion was 
provided by the examiner.  The examiner opined that because 
the Veteran had normal hearing at the time of separation from 
the service, his hearing loss was not due to military noise 
exposure.  The examiner reasoned that exposure to either 
impulse sounds or continuous exposure can cause a temporary 
threshold shift which disappear 16 to 48 hours after the 
noise exposure.  He stated that impulse sounds may damage the 
structure of the inner ear resulting in an immediate hearing 
loss and that continuous exposure to loud noise can also 
damage the structure of the hair cells resulting in hearing 
loss.  He stated that if the hearing does not recover 
completely from a temporary threshold shift, a permanent 
hearing loss exists.  He concluded that since the damage is 
done when exposed to noise, a normal audiogram subsequent to 
the noise exposure would verify that the hearing had 
recovered without permanent loss.  Therefore, because the 
Veteran's hearing loss was normal at separation, the examiner 
opined that the Veteran's hearing loss was not permanent.  

In January 2008, the Veteran's private examiner submitted and 
addendum to the June 2007 audiological examination.  In the 
addendum, the examiner stated that, in forming his prior 
medical opinion, he did have an opportunity to review some of 
the service records.  Based on this review, the examiner 
reiterated his opinion that the Veteran's current bilateral 
hearing loss is likely related to his noise exposure in 
service.

A review of the medical evidence of record, the Board finds 
the conflicting medical opinions to be in relative equipoise.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators); see also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when VA gives an adequate statement of 
reasons and bases).  Each doctor's opinion was based on a 
review of the Veteran's history of noise exposure in service 
and his service records.  Although the 2007 private examiner 
did not review the Veteran's claims file; his opinion is 
equally as probative as the opinions provided by the VA 
examiners because it is based on the Veteran's history of 
noise exposure in service, his service records, and complete 
audiological findings.  Nieves-Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008) (it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion).  
Furthermore, the Veteran testified at his hearing before the 
undersigned that he supplied all of his service audiological 
evaluations to his private physician.  The Board has no 
reason to doubt the truthfulness of this testimony.  
Therefore, the Board finds that the medical evidence is at 
least in relative equipoise.  Thus, a grant of service 
connection is warranted.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on the medical opinions discussed above, the Board 
finds the evidence to be supportive of the Veteran's claim 
for service connection.  As such, service connection for 
bilateral hearing loss disability is warranted. 


ORDER

Service connection for bilateral hearing loss disability is 
granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


